Baytex Energy Corp. Supplemental Disclosures about Extractive Activities - Oil and Gas (unaudited) December 31, 2010 The following disclosures have been prepared by Baytex Energy Corp. (“Baytex” or the “Company”) in accordance with Accounting Standards Codification 932 “Extractive Activities – Oil & Gas” (formerly SFAS No. 69 “Disclosures about Oil and Gas Producing Activities”) (“ASC 932”) issued by the Financial Accounting Standards Board: Petroleum and Natural Gas Reserve Information Proved petroleum and natural gas reserves are the estimated quantities of crude oil, natural gas and natural gas liquids (“NGL”) that geological and engineering data demonstrate with reasonable certainty to be recoverable in future years from known reservoirs under existing economic and operating conditions. Proved developed petroleum and natural gas reserves are reserves that can be expected to be recovered through existing wells with existing equipment and operating methods, which may require future expenditures. Proved undeveloped petroleum and natural gas reserves are reserves that are expected to be recovered from known accumulations where a future expenditure is required. Reserves are estimated quantities of crude oil, NGL and natural gas anticipated from geological and engineering data to be recoverable from known accumulations, from a given date forward, by known technology, under existing operating conditions and considered to be economic at average commodity prices based upon the prior 12-month period. Estimates of petroleum and natural gas reserves are subject to uncertainty and will change as additional information regarding the producing fields and technology becomes available and as future economic conditions change. Net reserves presented in this section represent the Company’s working interest and overriding royalty share of the gross remaining reserves, after deduction of any crown, freehold and overriding royalties. Such royalties are subject to change by legislation or regulation and can also vary depending on production rates, selling prices and timing of initial production. The changes in the Baytex’s net proved crude oil and NGL and natural gas reserves under constant prices and costs for the two-year period ended December 31, 2010 were as follows: Canada United States Total Crude Oil & NGL Natural Gas Crude Oil & NGL Natural Gas Crude Oil & NGL Natural Gas (mbbl) (bcf) (mbbl) (bcf) (mbbl) (bcf) Net proved reserves December 31, 2008 Revisions of previous estimates ) ) 58 ) Improved recovery - Purchases 2 - Extensions and discoveries Production ) Sales of minerals in place (5
